Citation Nr: 1755641	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for chronic staph infections.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case belongs to the RO in Winston-Salem, North Carolina.  This case was previously before the Board in September 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected staph infection is manifested by a tender boil measuring approximately 5 centimeters by 3 centimeters.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for chronic staph infections are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 7820 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of September 2016.  See Stegall v. West, 11 Vet. App. 268 (1998). VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

Analysis

As a preliminary matter, the Board previously remanded the issue on appeal to determine, in part, whether the Veteran's disability was properly rated under skin codes, as the Veteran had reported recurrent staph infections and resulting osteomyelitis.  While on remand, in an October 2017 rating decision, the RO granted service connection for osteomyelitis, all extremities, mid-back, and other affected areas, and assigned an evaluation of 100 percent, effective December 4, 2009.  The RO also granted service connection for scars, right lower extremity, and assigned an evaluation of 10 percent, effective June 6, 2017.  As such, and in accordance with the Board's September 2016 remand instructions, the RO has already considered the DCs for osteomyelitis and scars and as no appeal has been perfected regarding these issues, they are not before the Board.  The only issue for consideration herein are the Veteran's chronic staph infections that are evaluated under DC 7806-7820.

Under DC 7820, infection of the skin, the disability is to be evaluated as disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7804 and 7805); or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7820.  Under DC 7806, a 10 percent disability rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is for assignment where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent evaluation is for assignment where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

At his September 2016 Board hearing the Veteran indicated that his infections did not tend to be site specific.  He stated that his recent blood tests had revealed that he had a form of resistant staph infection.

Private records from January 2013 indicate a right foot wound.  The wound was 7 millimeters wide and 5 millimeters long and non-tender.  In February records, the wound was reduced in size and remained non-tender.  

In VA medical records dated from December 2013 through March 2015, the Veteran was treated for a right foot ulcer and a right heel ulcer.  Each ulcer fluctuated in size, but at no point was either 6 square inches.  The ulcers were found to be non-tender.

Private treatment records dated from October 2015 to October 2016 reflect treatment primarily for ulcers of the right foot and right leg.  These were treated with topical antibiotic ointment.  A July 2016 ulcer was 1.5 centimeters without tenderness.  Another July 2016 record noted an ulcer of 4.5 centimeters by 1.5 centimeters.  The skin was excised and dressed.  In August, the ulcer was improving.  In September 2016, there was a left foot ulcer of 1.5 centimeters length and 1.3 centimeters width.  

At a June 2017 VA skin examination an abscess of the back was diagnosed.  Medications used (for MRSA) included doxycycline/clindamycin/Bactrim for 6 weeks or more, but not constant.  The examiner indicated that the Veteran had not been treated for exfoliative dermatitis or papulosquamous disorders in the prior 12 months.  Physical examination of the Veteran's skin infections revealed no exposed areas and that the Veteran's skin infections comprised less than 5 percent of his total body area.  The examiner stated that the Veteran had a non-cellulitic abscess of the right mid back that was approximately 5 x 3 centimeters that was warm and faintly hyperemic; it was not draining and was mildly tender.  There was also a left mid back non-infected sebaceous cyst that measured approximately 2.5 x 2.0 centimeters that was not tender.  

At a June 2017 VA infectious diseases examination a diagnosis of chronic staph infections was reported.  The Veteran indicated that since his active service he had experienced recurring abscesses of the back, left arm, and right foot.  His current active abscesses were on his back.  Physical examination revealed a red, warm, non-draining boil of the back that measured approximately 5 x 3 centimeters that was tender to touch.  His current medications were described as topical clindamycin, chlorhexidine wash, mupirocin ointment to the nares, and intermittent antibiotics of clindamycin and Bactrim.

The Board finds that an increased evaluation under DC 7806 is not warranted as the abscesses do not amount to in between 5 and 20 percent of the entire body, or at least 5 percent of the exposed areas.  Moreover, it has not been shown that the Veteran has been treated with corticosteroids or other immunosuppressive drugs.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (holding that the Board must consider all potentially applicable regulatory provisions).  DCs 7801, 7802, 7804 and 7805 pertain to scars not of the face, head or neck.  DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar.  Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804 under an appropriate diagnostic code.

The Board finds that the competent medical evidence reveals that the Veteran's mid back boil was painful.  Thus, a 10 percent rating under DC 7804 is warranted.  As the Veteran's boil was not characterized as deep, a rating in excess of 10 percent is not warranted under DC 7801.  Consideration under DC 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's staph infection does not involve three or more scars, a rating in excess of 10 percent is not warranted under DC 7804.  As for DC 7805, the Veteran's staph infection has been evaluated under DC 7801, 7802, and 7804, and there are no other disabling effects to be considered.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit an even more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating of 10 percent, but no higher, for chronic staph infections, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


